

ASSIGNMENT



This ASSIGNMENT is made by MRU ABS LLC, a Delaware limited liability company
(the “Company”), in favor of MRU Holdings, Inc., a Delaware corporation (the
“Parent”), as of October 19, 2007. Capitalized terms used herein and not defined
have the meanings set forth in the Trust Agreement (defined below).


WHEREAS, MRU Student Loan Trust 2007-A (the “Trust”) was created pursuant to
that certain Trust Agreement dated as of May 31, 2007, as amended and restated
by that certain Amended and Restated Trust Agreement, dated as of June 1, 2007
(the “Trust Agreement”), between the Company and Wilmington Trust Company, as
owner trustee (the “Owner Trustee”), pursuant to which the Company is the holder
of the entire undivided beneficial interest of the Trust as represented by that
certain Trust Certificate issued by the Owner Trustee on behalf of the Trust to
the Company on June 28, 2007 (the “Trust Certificate”);


WHEREAS, as the sole holder of the Trust Certificate, the Company is entitled to
receive the residual cash flow from the Trust in accordance with the terms of
the Indenture, dated as of June 1, 2007, between the Trust, as issuer, and The
Bank of New York Trust Company, N.A., as indenture trustee; and


WHEREAS, the sole member and the independent managers have determined that the
Company will declare and pay a distribution to MRU Holdings, Inc., as the sole
member of the Company, of the Company’s rights to receive all of the residual
cash flow from the Trust to the extent and as set forth herein.


NOW THEREFORE, in order to effect a distribution to the Parent in respect of its
100% limited liability company membership interest in the Company of the rights
described below:


1. The Company does hereby assign, transfer and convey to the Parent all of its
right, title, and interest in and to all rights of the Company as sole legal and
beneficial owner of the Trust Certificate to receive all payments from the Trust
pursuant to the Trust Agreement in respect of the Financed Student Loans
contributed by the Company to the Trust pursuant to the Deposit Agreement on or
before the date hereof.


2. Without limiting the generality of the foregoing, the rights of the Company
described in paragraph 1 of this Assignment include the rights to receive
distributions from the Trust in accordance with Section 5.01(a) of the Trust
Agreement and Sections 5.04(b), 5.04(c) and 8.02(f) of the Indenture.

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first written above.



   
MRU ABS LLC
 
By: MRU Holdings, Inc., as sole member


By:  /s/ Vishal Garg            
Name: Vishal Garg
Title: Chief Financial Officer
 
 
ACKNOWLEDGED, AGREED AND  
ACCEPTED BY:


MRU HOLDINGS, INC., as sole member
of the Company
 
 
By:  /s/ Vishal Garg            
Name: Vishal Garg
Title: Chief Financial Officer

 



--------------------------------------------------------------------------------




 